Opinion issued October 14, 2004




 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00910-CR
____________

IN RE STEVEN CRAIG MOODY, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Steven Craig Moody, filed a petition for writ of mandamus,
requesting that respondent Ed Wells, Clerk of the Fourteenth Court of Appeals, be
ordered to provide relator with the records in the appeal of his conviction in cause
number 607478 in the 174th District Court of Harris County.  See Moody v. State, No.
14-97-00573-CR (Tex. App.—Houston [14th Dist.] July 1, 1999, pet. ref’d) (not
designated for publication).
               This Court has no mandamus jurisdiction over the Fourteenth Court of
Appeals.  See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  Mandamus
jurisdiction over the courts of appeals lies only with the Texas Court of Criminal
Appeals in criminal cases.  State ex rel. Hill v. Court of Appeals for the Fifth District,
34 S.W.3d 924, 926-27 (Tex. Crim. App. 2001).
               The petition for writ of mandamus is denied.PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).